 In the Matter of CRESCENT BED COMPANY, INC.andUNITED FURNI-TURE WORKERS OF AMERICA, AFFILIATED WITH CONGRESS OF INDUS-TRIAL ORGANIZATIONSCase No. R-2215.-Decided January 16, 1941Jurisdiction:bed manufacturing industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord recognition to union ; election necessary.A contract covering only the colored employees of the Company is nota bar to a present determination of representatives, inasmuch as theAct does not permit the establishment of a bargaining unit based solelyon distinctions of color.UnitAppropriateforCollectiveBargaining:all employees excluding execu-tives, foremen, clerical and office employees, and salesmen.Curtis, Hall cC Foster,byMr. Luther E. Hall,of New Orleans, La.,for the Company.Mr. F. C. PieperandMr. John Bouche,of New Orleans, La., forthe United.Mr. Robert B. Delahoussaye,of New Orleans, La., for the Inde-pendent.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn November 7, 1940, United Furniture Workers of America,affiliated with the Congress of Industrial Organizations, herein calledthe United, filed with the Regional Director for the Fifteenth Region(New Orleans, Louisiana) a petition alleging that a question affect-ing,commerce had arisen concerning the representation of employeesof Crescent Bed Company, Inc., New Orleans, Louisiana, hereincalled the Company, and requesting an investigation and certificationof representatives pursuant to Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, herein called the Act.On December5,1940, the National Labor Relations Board, herein called theBoard, acting pursuant to Section 9 (c) of the Act and Article III,Section 3, of National Labor Relations Board Rules and Regula-29 N L. R. B , No. 6.34 CRESCENTBED COMPANY, INC.35tions-Series 2, as amended, ordered an investigation and authorizedthe Regional Director to conduct it and to provide for an appropriatehearing upon due notice.On December 9, 1940, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company, theUnited, and Independent Furniture Workers Union, herein calledthe Independent, a labor organization claiming to represent em-ployees directly affected by the investigation.Pursuant to notice,a hearing was held on December 16, 1940, at New Orleans, Louisiana,before Charles A. Kyle, the Trial Examiner duly designated by theBoard.The Company was represented by counsel, the United andthe Independent by their representatives; all participated in thehearing.Full opportunity to 'be heard, to examine .and cross-ex-amine witnesses, and to introduce evidence bearing on the issues wasafforded all parties.At the close of the hearing, the Trial Examinergranted a motion by the United to conform the pleadings to theproof.During the course of the hearing, the Trial Examiner madeseveral rulings on motions and on objections to the admission ofevidence.The Board has reviewed all the rulings of the TrialExaminer and finds that no prejudicial errors were committed.Therulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGSOF FACT1.THE BUSINESSOF THE COMPANYCrescent Bed Company, Inc., is engaged in the business of manu-facturing beds, cots, springs, and cribs, at New Orleans, Louisiana.During 1940 the Company purchased raw materials valued at about$320,000, approximately 85 per cent of which were shipped to itfrom points outside the State of Louisiana.During the same period,the Company sold finished products valued at about $700,000, ap-proximately 50 per cent of which were shipped by it to pointsoutside the State of Louisiana.H. THE ORGANIZATIONS INVOLVEDUnited FurnitureWorkers of America is a labor organizationaffiliated with the Congress of Industrial Organizations. It admitsto membership all employees of the Company, excluding executives,foremen, clerical and office workers, and salesmen.Independent FurnitureWorkers Union is an unaffiliated labororganization admitting to membership the same classes of employeesof the Company as the United.413002-42-vol. 29--4 '36DECISIONSIOF NATIONALLABOR RELATIONS BOARDIII. THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant exclusive recognition to theUnited because of the existence of a contract between it and theIndependent.On May 2, 1938, the Company and the Independententered into a contract covering all the colored employees of theCompany.The contract was to run for a period of 1 year and pro-vides for automatic renewal thereafter from year to year unlesseither party thereto gives notice to the other within 30 days of theexpiration of any year period of a desire to terminate it.No suchnotice has been given.Since the contract is not an exclusive bar-gaining contract and since it covers only the colored employees ofthe Company,, and the Act does not permit the establishment of abargaining unit based solely on distinctions of color, we find thatthe contract between the Independent and the Company is no barto a determination of representatives at this time.,'.A statement of the Regional Director, introduced in evidence,shows that the United represents a substantial number of employeesin the alleged appropriate unit.'We find that a question has arisen concerning the representationof employees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPON COMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several Statesand tends to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce. ,V.THE APPROPRIATE UNITThe Company, the United, and theIndependent agreed at thehearing thatall employeesof the Company, excludingexecutives,foremen, clerical and office workers, and salesmen,constitute anappropriatebargainingunit.We see no reason for departing fromthe desires of the parties.1SeeMatter of Northrop CorporationandUnited AutomobileWorkers,Local No 229,3 N L. R. B. 228 CfMatter of American Tobacco Company,Incorporated,RichmondSmoking BranchandCommittee for Industrial Organization, Local No.472,9 N. L. R. B5792The Regional Director's statementshowsthat 98 employees who appear on the Com-pany'spay roll of December 11,1940,have signed authorization cards in the United.There are approximately 150'employees on this pay rollUnder the terms of the agree-ment between the Independent and the Company,the Company is obligated to employ atleast 65 per cent colored laborers of whom 80 per cent must be members of the Independent.' CRESCENT BED COMPANY, INC.37We find that all employees of the Company,excluding executives,foremen, clerical and office employees,and salesmen,constitute aunit appropriate for the purposes of collective bargaining and thatsuch unit will insure to employees of the Company the full benefitof their right to self-organization and to collective bargaining andotherwise effectuate the policies of the Act.-VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by an election by secret ballot. The Unitedurged that a pay roll during the early part of November 1940 beused as a basis for determining eligibility to vote in the event theBoard directed an election and stated in support of its request thatemployees had been laid off by the Company since that time.Arepresentative of the Company testified that the Company employedapproximately the same number of employees at the time of thehearing as it did in the early part of November.No reason, appearswhy the pay roll for the period immediately preceding this Direc-tion of Election should not be used,inasmuch as the actual Directionincludes as persons eligible to vote in the election employees whowere then or have since been temporarily laid off.We shall direct that the employees of the Company eligible tovote in the election shall be those in the appropriate unit who wereemployed during the pay-roll period immediately preceding the dateof the Direction of Election herein, including employees who didnot work during such pay-roll period because they were ill or onvacation and employees who were then or have since been temporarilylaid off, but excluding those who have since quit or been dischargedfor cause.Upon the basis of the above findings of fact, and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of the Crescent Bed Company,Inc.,NewOrleans, Louisiana,within the meaning of Section 9(c) and Section2 (6) and(7) of the Act. ,2.All employees of the Company, excludingexecutives,foremen,clerical and office workers,and salesmen,constitute a unit'appro-priate for the _purposes of'collective bargaining,within the meaningof 'Section 9 (b) of the Act. 38DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is herebyDIRECTED that, as part of the investigation authorized by theBoard to ascertain representatives for the purposes of collectivebargaining with Crescent Bed Company, Inc., New Orleans, Louisi-ana, an election by secret ballot shall be conducted as early aspossible, but not later than thirty (30) days from the date ofthisDirection, under the direction and supervision of the RegionalDirector for the Fifteenth Region, acting in this matter as agentfor the National Labor Relations Board and subject to Article III,Section 9, of said Rules and Regulations, among all employees ofthe Company who were employed during the pay-roll period imme-diately preceding the date of this Direction, including employeeswho did not work during such pay-roll period because they wereill or on vacation and employees who were then or have since beentemporarily laid off, but excluding executives, foremen, clerical andoffice workers, salesmen, and employees who have since quit orbeen discharged for cause, to determine whether they desire to berepresented by United FurnitureWorkers of America, affiliatedwith the Congress of Industrial Organizations, or by IndependentFurniture Workers Union, for the purposes of collective bargaining,or by neither.CHAIRMAN HARRY A. MILLIS took no part in the consideration ofthe above Decision and Direction of Election.[SAME TITLE]CERTIFICATION OF REPRESENTATIVESFebruary 07, 1941On January 16, 1941, the National Labor Relations Board, hereincalled' the Board, issued a Decision and Direction of Election in theabove-entitled proceeding.Pursuant to the Direction of Election,an election by secret ballot was conducted on January 27, 1941, underthe direction and supervision of the Regional Director for the FifteenthRegion (New Orleans, Louisiana).On January 29, 1941, the RegionalDirector, acting pursuant to Article III, Section 9, of National Labor CRESCENT BED COMPANY, INC.39Relations Board Rules and Regulations-Series 2, as amended, issuedand duly served upon the parties an Election Report on the ballot.No objections to the conduct of the ballot or the Election Reporthave been filed by any of the parties.As to the balloting and its results, the Regional Director reportedas follows :'Total oneligibilitylist______________________________________152Total ballots cast___________________________________________ 147Total ballotschallenged_____________________________________0Total blank ballots__________________________________________1Total void ballots___________________________________________0Total valid votes cast_______________________________________ 146Votes cast for United Furniture Workers of America, affiliatedwith Congress ofIndustrial Organizations___________________99Votes cast forIndependentFurniture Workers Union__________ 17Votes cast for neither_______________________________________ `30By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Sections 8 and 9, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,IT IS HEREBY orRIIFIED that the United Furniture Workers of Amer-ica, affiliated with the Congress of Industrial Organizations, has beendesignated and selected by a majority of all employees of CrescentBed Company, Inc., New Orleans, Louisiana, excluding executives,foremen, clerical and office workers, and salesmen, as their representa-tive for the purposes of collective bargaining, and that, pursuant toSection 9 (a) of the Act, United "Furniture Workers of America,affiliated with the Congress of Industrial Organizations, is the exclu-sive representative of all such employees for the purposes of collectivebargaining with respect to rates of pay, wages, hours of employment,and other conditions of employment.29 N. L.R. B., No. 6a.